Citation Nr: 0300622	
Decision Date: 01/13/03    Archive Date: 01/28/03	

DOCKET NO.  99-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic right 
shoulder disability.

2.  Entitlement to a disability rating in excess of 10 
percent for hiatal hernia with gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1983 to January 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to notify and assist the 
veteran in the development of his claim.  

2.  The veteran's current right shoulder disability, 
diagnosed as arthritis, is attributable to his years of 
active service. 

3.  A review of the pertinent medical evidence of record 
does not reflect the veteran's hiatal hernia with 
gastroesophageal reflux disease is productive of 
considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the 
appellant, his current right shoulder disability, 
diagnosed as arthritis, was incurred in service.  
38 U.S.C.A. §§ 1101, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002). 

2.  The criteria for a rating in excess of 10 percent for 
a hiatal hernia with gastroesophageal reflux disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 
2002); 38 C.F.R. §§ 4.1-4.10, 4.114, Diagnostic Code 7346 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
The VCAA and its implementing regulations essentially 
eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal as notification and 
development action needed to render a fair decision on the 
claims, to the extent possible, have been accomplished.  

The record reflects that the veteran had an opportunity to 
provide testimony regarding his claims at a hearing before 
a hearing officer at the RO in September 2000.  Also, in 
February 2001, he was specifically informed by the RO of 
the VCAA and VA's duty to assist him under the new law.  
More recently, he was scheduled for examinations by VA 
with regard to each issue in appellate status, but for 
whatever reason he failed to report.  The veteran was 
informed in his notification letter dated October 25, 
2002, of the importance of his appearing for the 
examinations.  

The Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the veteran has received sufficient notice of 
the information and evidence needed to support his claims, 
and has been provided ample opportunity to submit such 
information and evidence. 

Service Connection for a Right Shoulder Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which 
is attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of inservice incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
inservice disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  See also Rose v. West, 11 Vet. App. 169, 
171 (1998). 

Service connection may also be granted on the basis of a 
post service initial diagnosis of disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992) (explaining the regulatory construction and 
applicability of Section 3.303(d)).  In such 
circumstances, a grant of service connection is warranted 
only when "all of the evidence, including that pertinent 
to service, establishes that the disease was incurred 
during service."  38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a chronic condition when:  
(1) A chronic disease manifests itself and is identified 
as such in service (or within the presumption period under 
38 C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the 
veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488-495 (1997).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  Reasonable 
doubt arises when there is an approximate balance of 
positive and negative evidence which does not 
satisfactorily prove or disprove a claim.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

In the instant case, the veteran's service medical records 
reflect several instances of treatment and evaluation for 
complaints of right shoulder pain beginning in 1992.  

Studies done by VA in April 1998, a little over one year 
following the veteran's service discharge after more than 
13 years of active service, revealed the shoulders were 
normal.  However, magnetic resonance imaging on the 
shoulders was suggested if rotator cuff damage was 
suspected.  An outpatient treatment report, dated October 
27, 1998, provided a diagnosis of acromioclavicular joint 
arthritis, although X-ray studies at that time were 
reported as negative.  

At the time of a VA examination in March 1999, there were 
clinical findings of positive acromioclavicular joint 
arthrosis and bilateral rotator cuff tenoplasty.  The 
examiner recommended repeat X-ray studies that did not 
burn through the acromioclavicular joint.  

Medical records associated with the file subsequent 
thereto include the report of magnetic resonance imaging 
of the right shoulder done on July 2001 by a VA 
radiologist.  While the rotator cuff tendons appeared 
intact, there was some mild hypertrophy of the 
acromioclavicular joint.  Also, the central glenoid labrum 
showed some thinning and fraying compatible with 
osteoarthritic changes.  

For whatever reason, it does not appear that the veteran 
showed for a reported examination in October 2002.  The 
Board therefore has been forced to rely on the medical and 
clinical data generated in the case.  It finds that, on 
balance, the veteran's contention that he has currently 
diagnosed arthritis of the right shoulder is attributable 
to his period of active service is reasonable.  The 
veteran was seen during service with complaints regarding 
the right shoulder and continued to complain of right 
shoulder difficulties immediately following service 
discharge.  The magnetic resonance imagining of the right 
shoulder done in July 2001 confirmed the presence of 
arthritic changes in the shoulder.  In view of the 
veteran's more than 13 years of active service and his 
continuing complaints during and subsequent to service, 
the Board finds it more than reasonable to conclude that 
the medical evidence is at least in equipoise vis-a-vis a 
VA finding that the veteran's current arthritis of the 
right shoulder originated in service.  Therefore, the 
benefit of the doubt is resolved in the veteran's favor by 
finding that his current right shoulder disability, 
diagnosed as arthritis, was incurred in service.  See 
38 C.F.R. § 3.303(d).  

A Disability Rating in Excess of 10 Percent for Hiatal 
Hernia
with Gastroesophageal Reflux Disease

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Percentage evaluations are determined 
by comparing the manifestations of a particular disorder 
with the requirements contained in the Schedule for Rating 
Disabilities.  The percentage ratings contained in the 
rating schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations generally.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence 
over current findings.  Where an increase in the 
disability rating is at issue, the current level of the 
veteran's disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

By rating decision dated in February 1998, service 
connection for gastroesophageal reflux disease was 
granted, and a noncompensable evaluation was assigned, 
effective January 22, 1997.  By rating decision dated in 
February 1999, a grant of service connection for hiatal 
hernia and for duodenitis was included in the decision to 
increase the evaluation for the gastrointestinal disorder.  
Accordingly, the previous rating decision was amended to 
reflect a 10 percent disability rating for any disorder, 
classified for rating purposes as hiatal hernia with 
gastroesophageal reflux disease and duodenitis.  

Under Code 7346, a 10 percent rating is warranted with two 
or more symptoms of persistently recurring epigastric 
distress, dysphasia, pyrosis, and regurgitation, 
accompanying by substernal or arm or shoulder pain.  The 
next higher rating of 30 percent is provided when there is 
persistently recurring epigastric distress, dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable 
impairment of health.  The maximum rating of 60 percent is 
provided when there are symptoms of pain, vomiting, 
material weight loss, hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Code 7346.  

Applying the facts in this case to the above rating 
criteria, the Board finds that the criteria for a rating 
in excess of 10 percent are not met or approximated.  The 
record shows the veteran has never been specifically 
examined for residuals of his hiatal 
hernia/gastroesophageal reflux disease/duodenitis.  
However, for whatever reason, he failed to report for an 
examination for this purpose in the fall of 2002.  The 
medical evidence of record which is pertinent to this 
disorder includes upper gastrointestinal series accorded 
the veteran in September 1999.  At that time, there was a 
small sliding hiatus hernia.  Notation was made of 
gastroesophageal reflux which was described as only mild 
in degree.  There was also slight thickening of the pulsed 
bulbar duodenal folds, suggestive of prior peptic ulcer 
disease.  

Additional medical records include the report of a VA 
outpatient visit in October 2000 at which time the 
veteran's problems reportedly included gastroesophageal 
reflux disease.  It was stated he was not obtaining 
symptom relief with Zantac.  He was to be switched to 
Lansporazole.  

At the time of an outpatient visit in January 2002, 
notation was made that the veteran had been hospitalized 
in October 2001, for acute pancreatitis.  It was indicated 
that anemia was found during the hospitalization and the 
veteran had been placed on iron supplements.  When the 
veteran was seen in June 2002, reference was made to 
ongoing management of chronic medical problems, including 
diabetes that appeared to be very well controlled, and 
gastroesophageal reflux disease.  

The pertinent medical evidence does not reflect findings 
indicative of considerable impairment of health 
attributable to the service-connected hiatal 
hernia/gastroesophageal reflux disease/duodenitis.  The 
Board therefore finds that the necessary criteria for a 
disability rating in excess of 10 percent are not present.  
Accordingly, the 10 percent rating should be continued for 
the veteran's hiatal hernia/gastroesophageal reflux 
disease/duodenitis.  38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7346.


ORDER

Service connection for a chronic right shoulder 
disability, diagnosed as arthritis, is granted.  To this 
extent, the appeal is allowed.  

A disability rating in excess of 10 percent for hiatal 
hernia with gastroesophageal reflux disease and duodenitis 
is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

